NONPRECEDENTIAL DISPOSITION 
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                               Submitted February 6, 2019* 
                                Decided February 6, 2019 
                                              
                                          Before 
 
                      DANIEL A. MANION, Circuit Judge 
                       
                      ILANA DIAMOND ROVNER, Circuit Judge 
                       
                      MICHAEL B. BRENNAN, Circuit Judge 
 
No. 18‐2079 
 
VICTOR HOLM,                                        Appeal from the United States District 
      Plaintiff‐Appellant,                          Court for the Western District of Wisconsin. 
                                                     
      v.                                            No. 16‐cv‐00794 
                                                     
CAPTAIN CASIANA, et al.,                            Barbara B. Crabb, 
      Defendants‐Appellees.                         Judge. 

 
                                       O R D E R 

       Suspecting that inmate Victor Holm had used drugs illegally, guards and 
medical staff at the Wisconsin Department of Corrections required him to take a blood 
test. Holm later sued them, asserting under 42 U.S.C. § 1983 that the blood draw 
violated the Fourth Amendment. The district court determined that the defendants 



                                                 
            * We have agreed to decide this case without oral argument because the briefs 

and record adequately present the facts and legal arguments, and oral argument would 
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C). 
No. 18‐2079                                                                           Page  2 
 
were entitled to qualified immunity and entered summary judgment on their behalf. 
Because the prison staff did not violate a clearly established federal right, we affirm. 

        We recite the facts in the record, construed in Holm’s favor. Seiser v. City of 
Chicago, 762 F.3d 647, 653 (7th Cir. 2014). Holm was in his cell and on pain medication 
on January 10, 2014. According to the prison’s correctional staff, a confidential 
informant reported that day that Holm “had not been acting normal,” “pills had been 
used,” and he “believed Holm was high.” (On appeal Holm asserts without evidence 
that no informant said this to the staff.) After a corrections officer went to check on 
Holm in his cell, she reported that he was struggling to sit upright, did not answer her 
questions, and had glazed‐over eyes. A supervising officer assessed Holm and observed 
that he was “not acting like himself” because he could not focus on conversation, keep 
his eyes open, or maintain his balance. A nurse evaluated him, too. He recorded that 
Holm had “no apparent abnormalities” and was able to do multiple squats, but he also 
told a colleague that Holm was “displaying odd behavior.” Holm denies the accounts of 
the staff who said that his behavior that day was abnormal. 

       Prison staff ordered Holm to give blood and urine samples to be tested for drugs. 
Holm objected to the blood test, but he acquiesced after the supervising officer 
explained that if he refused to take it, he could be disciplined for using drugs. See WIS. 
ADMIN. CODE § DOC 303.60(3). A nurse in the healthcare services unit took the sample.   

        Holm seeks damages from the prison staff involved in extracting his blood, 
accusing them of violating the Fourth Amendment. The defendants moved for 
summary judgment, raising the defense of qualified immunity, among other defenses. 
Qualified immunity shields government officials performing discretionary functions 
from damages for conduct that did not violate a clearly established federal right, 
“defined with specificity.” City of Escondido v. Emmons, No. 17‐1660, slip op. at 2–3 (U.S. 
Jan. 7, 2019); see also Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). The district court 
granted the defendants’ motion. It concluded that in January 2014, “it was not clearly 
established that the Fourth Amendment prohibited defendants from taking a blood 
sample from plaintiff under the circumstances presented.”   

       On appeal, Holm raises two challenges to the district court’s application of 
qualified immunity, but neither is meritorious. First, he asserts that a policy of the 
Wisconsin Department of Corrections permits prison officials who suspect inmates of 
using drugs to conduct urinalysis, but not blood tests. Because, in his view, the 
defendants violated the state’s policy, Holm concludes that they cannot benefit from 
qualified immunity. But an official’s violation of a policy does not remove the 
No. 18‐2079                                                                             Page  3 
 
protection of qualified immunity unless the plaintiff’s cause of action is based on that 
violation. Davis v. Scherer, 468 U.S. 183, 194 n.12 (1984); Stevens v. Umsted, 131 F.3d 697, 
707 (7th Cir. 1997). And that is not the case with Holm’s suit because a violation of a 
state policy does not give rise to a Fourth Amendment claim. See Snowden v. Hughes, 
321 U.S. 1, 11 (1944); Mitchell v. City of Chicago, 862 F.3d 583, 587 (7th Cir. 2017). 

       Second, Holm argues that, apart from the prison’s policy, drawing blood from a 
prisoner for drugs was an unreasonable search, but no clearly established law under the 
Fourth Amendment says so. True, a blood draw is a search, see Schmerber v. California, 
384 U.S. 757, 767 (1966), but a search of a prisoner is reasonable if the need for it 
outweighs the intrusion on the inmate. See Bell v. Wolfish, 441 U.S. 520, 558–59 (1979). 
This reasonableness test is “not capable of … mechanical application.” Id at 559. 
Accordingly, the scope of Fourth Amendment protections for prisoners from 
unwelcomed medical procedures is “uncertain.” Sparks v. Stutler, 71 F.3d 259, 261 
(7th Cir. 1995); see also United States v. Shaw, 824 F.3d 624, 629 (7th Cir. 2016) (prisoners 
have “highly curtailed Fourth Amendment protection”); King v. McCarty, 781 F.3d 889, 
900 (7th Cir. 2015) (protections for prisoners are present to “some degree”). Because of 
this uncertainty, we ruled in Sparks that the forced catheterization of an inmate for 
urinalysis—a procedure more invasive than a blood draw, see 71 F.3d at 261—deserved 
qualified immunity. Following Sparks, qualified immunity applies here, too.   

        Holm responds that the search was unreasonable because, when the evidence of 
his behavior is construed in his favor, it gave prison officials no reason to draw his 
blood. We see two problems with this argument. First, the confidential informant, 
whose existence and observation Holm has no basis to deny, reported seeing Holm take 
pills. That report gave the officials some reason to suspect Holm of using drugs. Second, 
and apart from that report, the case law does not clearly establish that a single blood 
draw from an inmate to test for drugs violates the Fourth Amendment. Indeed, the 
Supreme Court has ruled that strip and body cavity searches of prisoners are 
permissible in certain circumstances even with no suspicion of wrongdoing. See Florence 
v. Bd. of Chosen Freeholders of Cty. of Burlington, 566 U.S. 318, 330 (2012) (strip searches 
upon entering prison); Bell, 441 U.S. at 558 (visual body cavity inspections after contact 
visits).   

        Holm argues that, because the search here involved a needle inserted beneath his 
skin, it was more intrusive than a body cavity search. We see conflicting signals in the 
case law on this point. Compare Missouri v. McNeely, 569 U.S. 141, 148 (2013) (blood 
draws “implicate[] an individual’s most personal and deep‐rooted expectations of 
No. 18‐2079                                                                          Page  4 
 
privacy” (internal quotation omitted) with Schmerber, 384 U.S. at 771 (blood draws 
involve “virtually no risk, trauma, or pain”). It was thus not clearly established in 2014 
that a blood draw was more invasive than a strip or body cavity search. And even if it 
were, the arguably greater intrusiveness of a blood draw does not clearly establish that 
the blood test of a prisoner for drugs violates the Fourth Amendment. See Green v. Berge, 
354 F.3d 675, 679 (7th Cir. 2004) (Easterbrook, J., concurring) (“Testing prisoners’ blood, 
urine, saliva, or hair for drugs is routine and does not require individual suspicion.”)   

       Holm cites Birchfield v. North Dakota, 136 S. Ct. 2160 (2016), for a contrary 
conclusion, but that case does not help him. In Birchfield, the Supreme Court ruled that 
the reasonableness of blood draws from civilians under arrest for drunk driving must 
be assessed in relation to other available, less invasive tests. Id. at 2184. Even if Birchfield 
now influences how we should view blood draws from inmates, it was decided after the 
blood draw in this case. Therefore, it does not affect our analysis. See Shoop v. Hill, 
No. 18‐56, slip op. at 4 (U.S. Jan. 7, 2019); Carter v. Huterson, 831 F.3d 1104, 1108–09 
(8th Cir. 2016). Qualified immunity thus was warranted. 

       We have considered Holm’s remaining arguments, and none has merit. 

                                                                                   AFFIRMED